Case 4:19-cv-00412-ALM Document 96 Filed 01/22/21 Page 1 of 3 PageID #: 1891




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

CONSTANCE SWANSTON, WOMEN’S                      §
ELEVATED SOBER LIVING LLC, and                   §
SHANNON JONES,                                   §   Civil Action No. 4:19-cv-412
                                                 §   Judge Mazzant
v.                                               §
                                                 §
CITY OF PLANO, TEXAS.                            §
                                                 §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant City of Plano’s Motion for Reconsideration

(Dkt. #93). Having considered the Motion and the relevant pleadings, the Court finds that it should

be denied.

                                        BACKGROUND

       This case centers around alleged violations of the Fair Housing Act (“FHA”) and

Americans with Disabilities Act (“ADA”) by Defendant City of Plano (Dkt. #2). Defendant filed

a Motion for Summary Judgment on Plaintiffs’ Facial Challenge to Defendant’s Ordinance (Dkt.

#52), which the Court granted as to the direct-evidence theory of Plaintiffs’ FHA claim and denied

as to the circumstantial-evidence theory of Plaintiff’s FHA claim (Dkt. #92). Five days later,

Defendant filed its Motion for Reconsideration (Dkt. #93), currently before the Court. On

December 18, 2020, Plaintiffs filed their Reply in Opposition to Defendant’s Motion for

Reconsideration (Dkt. #95).

                                     LEGAL STANDARD

       Even though the “‘Motion to Reconsider’ is found nowhere in the Federal Rules of Civil

Procedure, it [is] one of the more popular indoor courthouse sports at the district court level.”

Westport Ins. Corp. v. Stengel, 571 F. Supp. 2d 737, 738 (E.D. Tex. 2005) (quoting Louisiana v.
Case 4:19-cv-00412-ALM Document 96 Filed 01/22/21 Page 2 of 3 PageID #: 1892




Sprint Comms. Co., 899 F. Supp. 282, 284 (M.D. La. 1995)); see Lavespere v. Niagara Mach. &

Tool Works, Inc., 910 F.2d 167, 173 (5th Cir. 1990) (“The Federal Rules do not recognize a

‘motion for reconsideration’ in haec verba.”), abrogated on other grounds by Little v. Liquid Air

Corp., 37 F.3d 1069 (5th Cir. 1994). Motions to reconsider serve the “very limited purpose . . . [of]

‘permit[ting] a party to correct manifest errors of law or fact, or to present newly discovered

evidence.’” Polen v. Allstate Vehicle & Prop. Ins. Co., No. 4:16-CV-00842, 2017 WL 3671370,

at *1 (E.D. Tex. June 30, 2017) (quoting Krim v. pcOrder.com, Inc., 212 F.R.D. 329, 331 (W.D.

Tex. 2002)). Granting a motion to reconsider “is an extraordinary remedy that should be used

sparingly.” Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004) (citing Clancy v.

Employers Health Ins. Co., 101 F. Supp. 2d 463, 465 (E.D. La. 2000)).

       “Mere disagreement with a district court’s order does not warrant reconsideration of [an]

order.” Westport Ins. Corp., 571 F. Supp. 2d at 738 (citing Krim, 212 F.R.D. at 332). Moreover,

parties should present their strongest arguments upon initial consideration of a matter—motions

for reconsideration cannot serve as vehicles for parties to “restate, recycle, or rehash arguments

that were previously made.” Domain Prot., LLC v. Sea Wasp, LLC, No. 4:18-CV-792, 2020 WL

4583464, at *3 (E.D. Tex. Aug. 10, 2020) (citing Krim, 212 F.R.D. at 332); see Texas Instruments,

Inc. v. Hyundai Elecs. Indus., Co., 50 F. Supp. 2d 619, 621 (E.D. Tex. 1999) (“[M]otions for

reconsideration ‘should not be used to raise arguments that could, and should, have been made

before the entry of judgment or to re-urge matters that have already been advanced by a party.’”

(brackets and ellipsis omitted)). A “district court’s ‘opinions are not intended as mere first drafts,

subject to revision and reconsideration at a litigant’s pleasure.” A&C Constr. & Installation, Co.

WLL v. Zurich Am. Ins. Co., 963 F.3d 705, 709 (7th Cir. 2020) (quoting Quaker Alloy Casting Co.

v. Gulfco Indus., Inc., 123 F.R.D. 282, 288 (N.D. Ill. 1988)).



                                                  2
    Case 4:19-cv-00412-ALM Document 96 Filed 01/22/21 Page 3 of 3 PageID #: 1893




                                                ANALYSIS

           The manifest error Defendant’s motion alleges is that the Court’s summary-judgment

    analysis “sets forth contradictory holdings” that “cannot coexist” (Dkt. #93 at p. 1). Specifically,

    Defendant argues that the ordinance in question (“Ordinance”) cannot simultaneously treat

    disabled persons better than non-disabled persons and still present “a genuine issue of material fact

    as to whether there is circumstantial evidence that the City’s reasons for enacting the ordinance

    were a mere pretext for discrimination against disabled persons” (Dkt. #93 at p. 1).

           Defendant has not shown manifest errors of law or newly discovered evidence. Templet,

    367 F.3d at 478–49. It has not shown (1) an intervening change in controlling law; (2) the

    availability of new evidence not previously available; or (3) the need to correct a clear error of law

    or prevent manifest injustice. In re Benjamin Moore & Co., 318 F.3d 626, 629 (5th Cir. 2002).

    Defendant has simply failed to demonstrate it is entitled to the extraordinary relief an order

    granting a motion for reconsideration provides. See Templet, 367 F.3d at 478. As such, the Court

    finds that its original decision should stand.

.                                             CONCLUSION

           It is therefore ORDERED that Defendant’s Motion for Reconsideration (Dkt. #25) is

    DENIED.

           IT IS SO ORDERED.
           SIGNED this 22nd day of January, 2021.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE



                                                      3
